Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 12, 2016

                                          No. 04-16-00497-CR

                                  IN RE Juan Robert RODRIGUEZ

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

       On August 8, 2016, Relator filed a petition for writ of mandamus, contending the trial
court has not ruled on a motion dated March 27, 2016 which he filed in the trial. This court is of
the opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than September 27, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on September 12, 2016.



                                                      PER CURIAM




           ATTESTED TO: ______________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 1990CR1294, styled The State of Texas v. Juan Roberto Rodriguez,
pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O'Connell presiding.